DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-2, 6-8 and 18 are currently under examination. Claims 9-17 are withdrawn from consideration. Claims 5 and 19 have been cancelled. Claim 1 is amended.
Previous Grounds of Rejection
In the light of the amendments, the rejection under 35 U.S.C. 103(a) as being unpatentable over Caruso et al. (WO 2014/197940 A1, applicants submitted in IDS) with respect to claims 1-2, 5-8 and 18-19 is amended as set forth below. Among them, claims 5 and 19 have been canceled.
Amended Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-2, 6-8 and 18 are under 35 U.S.C. 103(a) as being unpatentable over Caruso et al. (WO 2014/197940 A1, applicants submitted in IDS).
Regarding claim 1, Caruso et al. teach metal-polyphenol complex (applicant’s active component) on the surface of substrate inorganic oxides ([68])  (applicant’s carrier) comprising Fe metal (applicant’s transition metal as a center atom) bonded to polyphenol aromatic ring group including tannic acid (Figure 2, Abstract and [0012]-[0018]). 
Since the reference of Caruso et al. teach all of the claimed reagents and composition, the physical properties of the resulting composition (i.e., at least one Fe-OH coordination bond, etc.)  would necessarily follow as set forth in MPEP 2112.01(II).[1] 
Therefore the Fe-polyphenol complex has at least one Fe-hydroxyl coordination bond and at least one metal-oxygen covalent bond as the instant claim.
It reads on applicant’s elected grouping of patentably indistinct species of obvious variants including the instant claimed a structure of Formula (3) and the grouping of species of a carrier.
Applicant was required under 35 U.S.C. 121 to elect a single patentably distinct disclosed species for prosecution on the merits on 03/04/2022.
An interview conducted on 03/28, the Examiner explained the difference of a species election between a single patentably distinct species and a single grouping of patentably indistinct species.
As a reminder during the interview, when a single grouping of patentably indistinct species was elected, only one species in the Markush claim (in this case, the grouping indistinct species as recited in the original claim 1 filed on 04/12/202) needs to be taught or suggested by the prior art in order for the claim to be rendered obvious.
Applicant elected a single grouping of patentably indistinct species of obvious variants of active components, transition metal, a polyhydroxy aromatic ring group, and a carrier on 06/27/2022.
According to MPEP that “Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.”
In this case, the examiner found tannic acid as polyhydroxy aromatic ring groups, Fe metal species and inorganic oxide in the prior art of Caruso et al., are used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species. 
The preamble of "A hydroformylation catalyst….” recites in claim 1 is interpreted as intended use. Per MPEP 2111, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 
Since the reference of Caruso et al. teaches the same composition as the instant claim, the resulting catalyst would expect to be capable of performing these specific chemical reactions of hydroformylations as per applicant claim 1. Therefore it meets the claim limitations.
Regarding claims 2 and 18, as discussed above, the catalyst taught by Caruso et al. has Fe metal and the polyhydroxy groups of polyphenol are bonded by Fe-OH coordination bond and Fe-oxygen covalent bond, therefore the Fe-polyphenol complex has at least one Fe-hydroxyl coordination bond and at least one metal-oxygen covalent bond as the instant claim.
Regarding claims 6-7, as discussed above, the catalyst taught by Caruso et al. comprises Fe-polyphenol comprising at least one coordination Fe-OH bond and Fe-O covalent bond as the instant claims.
Regarding claim 8, the mass ratio of the active component and the carrier taught by Caruso et al. is 5:100 which is encompassed by the instant claimed ranges (Example 2 on page 31). 
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 10/09/2022 have been considered but are moot in view of the amended grounds of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/Primary Examiner, Art Unit 1738                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).